Citation Nr: 1742731	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-36 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteopenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1991 to May 2011 in the United States Air Force. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was notified of this rating decision in June 2012.  Current jurisdiction is located at the St. Petersburg RO. 

The Veteran requested a Travel Board hearing in her December 2013 substantive appeal, via a VA Form 9.  Subsequently, the Veteran requested that her Travel Board Hearing be cancelled in a September 2016 statement.  Additionally, her representative also requested cancellation of the hearing in an October 2012 statement.


FINDINGS OF FACT

1.  A radiological finding of osteopenia alone is not a disability for VA compensation purposes.

2.  The competent and probative evidence received since the filing of this claim and during the pendency of the appeal does not demonstrate that the Veteran has a current disability associated with osteopenia.


CONCLUSION OF LAW

The criteria for service connection for osteopenia are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Pertinent Service Connection Law and Regulations

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection is also warranted for any disability that is proximately due to or a result of a service connected disability.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990). 

III. Analysis

The Veteran seeks service connection for osteopenia.  She asserts that, after undergoing a total hysterectomy during active service in 2005, her physician should have placed her on calcium and vitamin D supplements but failed to do so.   See September 2012 Notice of Disagreement.  

The evidence of record does not support a current diagnosis of a current disability in relation to this claim.  Specifically the Veteran is not diagnosed with osteoporosis, but instead has a clinical finding of osteopenia.  See March 2010 Radiologist Report.  Significantly, the Veteran admits that she does not have osteoporosis, and she specifically asserts that she did not file a claim for osteoporosis.  Instead, she contends she expressly filed for entitlement to service connection for osteopenia.  See December 2013 VA Form 9.  Additionally, the Veteran has not asserted that the findings of osteopenia have worsened at any time during or in close proximity to the appellate period. 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Osteopenia is a medical term to refer to any decrease in bone mass below normal.  Dorland's Illustrated Medical Dictionary 1336 (30th ed. 2003).  There is no evidence in the record that the Veteran has ever been diagnosed with a disability due to or otherwise related to the osteopenia or that she has a disease associated with osteopenia.  Test results are not, in and of themselves, disabilities.  Cf. 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

The Veteran underwent a dual energy x-ray absorptiometry (DEXA) evaluation in March 2010 before discharge from service.  The lowest T-score was reported in the hips was -1.9.  The lowest T-score for the lumbar spine was -.3.  The report further notes that T-scores between -1 and -2.4 are classified by the World Health Organization as osteopenia, and scores of -2.5 or worse are classified as osteoporosis.  The Veteran's T-scores fall under the minimum threshold for a diagnosis of osteoporosis. 

The Veteran was afforded a VA examination prior to discharge from active service in February 2011.  The examiner originally diagnosed the Veteran with osteoporosis based on the March 2010 DEXA scores.  However, as shown in a January 2012 addendum opinion, the examiner indicated that the first examination's reported diagnosis of osteoporosis was in error.  The examiner clarified that the Veteran's T-scores indicate osteopenia instead of osteoporosis.  Although it is unclear if the examiner reviewed the Veteran's claims file, the examiner considered and discussed the Veteran's contentions and her medical history as reported by the Veteran, as well as reviewed her pertinent treatment records.  The mere fact that an examiner did not review the claims file does not render a medical examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  This is particularly true where the content of the examination shows that the examiner was familiar with the Veteran's history, and therefore, is adequate.  The Board finds this examination and corresponding addendum medical opinion adequate and highly probative; therefore, the Board assigns it great evidentiary weight.  

The Veteran was afforded an additional VA examination in April 2013.  The examiner determined that the Veteran's current densitometry findings do not meet the criteria for a diagnosis of osteoporosis.  This examiner's findings confirm the prior February 2011 examination and addendum opinion that the Veteran does not meet the minimum threshold for a diagnosis of osteoporosis.  The Board finds this opinion has high probative value, and as such, assigns it great weight.  

The Board recognizes the Veteran's assertions that she has osteopenia related to her service-connected hysterectomy.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis of osteoporosis. 

The Veteran, as a layperson, is not competent to diagnose herself with osteopenia or any associated disability as such requires medical testing.  The Board recognizes the Veteran's assertion that she has a disability secondary to her service-connected total hysterectomy.  However, without evidence of a current disability associated with osteopenia, i.e., osteoporosis, the Board need not discuss further any theories of entitlement in this case.  

The applicable laws and regulations do not permit a grant of service connection for a clinical finding, absent a showing of related disability.  Where the law and not the evidence is dispositive, the claim should be denied on the basis that there is an absence of legal merit or that the claimant lacks entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to service connection for osteopenia is denied.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


